On Rehearing.
Able counsel for appellant has forcefully presented his grounds in support of motion for rehearing both by written brief and oral argument. Two principal points are relied upon, first, that the opinion is erroneous in affirming the trial court's action in holding the plans for the building contained an ambiguity upon the question whether the entire floor or only a small portion thereof surrounding a drain should pitch toward such drain.
This point was considered by us on its merits, and we are not persuaded that the trial court committed error in submitting the true meaning of the plans to the interpretation of the jury. We are quite satisfied it would have been error against appellee, under all the evidence touching the question of ambiguity vel non, for the court to have declined to do so.
The second ground of error urged to exist in the opinion relates to our holding that the general exception interposed raised no objection to the court's charge that the decree in the separate suit against city of *Page 178 
Albuquerque and appellant afforded complete protection to the latter in his possession, use, and enjoyment of the building as erected. Counsel urges that the statement of the grounds of exception to the court's denial of his motion for dismissal or involuntary nonsuit, to wit, that it appeared from the uncontroverted evidence that the building as erected constituted a trespass within the lines of a public street of the city of Albuquerque, was a sufficient statement of his position, and renders available here the grounds of attack now sought to be directed against said decree.
The fault to be found with this argument is that the decree in the separate cause, the effect of which was judicially declared in the instruction in question, recognizes as a trespass the projection of the building into the line of the sidewalk, but adjudicates nevertheless (and with the city's consent) that the trespass (the projection) is without damage to the municipality. The instruction says in effect: Notwithstanding the slight projection here shown constitutes a trespass, the appellant by virtue of said decree is protected in his possession, use, and enjoyment of the building as erected, so long as it shall remain standing. If there were reasons why the decree did not have this effect, a statement of those reasons in the form of objections to the instruction would have disclosed the vice therein. Otherwise, as held in our original opinion, the declared effect of the decree became the law of the case and controlling upon the rights of the parties.
After carefully considering the motion for rehearing and arguments advanced in support thereof, we feel constrained to adhere to our original opinion herein. The motion will therefore be denied and it is so ordered.
WATSON, C.J., and BICKLEY, J., concur.
HUDSPETH and ZINN, JJ., did not participate.